Decree affirmed. The single member found, and on review his findings were affirmed by the board of review of the Industrial Accident Board, that “the employee wished to ride the motorcycle [involved in the accident] for his own enjoyment; that he incurred a risk not contemplated by his employment and that his injury did not arise out of his employment.” This was a finding of fact. It has been settled by decisions of this court too numerous to mention that findings of fact established by the single member and confirmed by the board on review will not be disturbed if there is any evidence to support them. Here the evidence was sufficient. Karelis’s Case, 328 Mass. 224. “An injury does not arise out of the employment when it results from the assumption of a risk not incidental to or connected with such employment.” Mailloux’s Case, 328 Mass. 592, 594.